Citation Nr: 1423821	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Montgomery, Alabama.

The Board remanded these claims for additional development in February 2012, and the case was subsequently returned for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including the May 2014 appellate brief, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present until many years after service.  

2.  The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service. 

3.  Tinnitus was not present until many years after service. 

4.  The preponderance of the evidence weighs against a finding that the Veteran's current tinnitus is related to military noise exposure in service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a May 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The May 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2006 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran.

The record reflects that the Veteran underwent VA examinations to evaluate his claimed bilateral hearing loss in February 2007 and February 2012.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file, thorough examinations of the Veteran, and opinions supported by rationale.  The Board finds that these opinions, taken together, are adequate to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claims being decided included obtaining a new VA opinion.  An opinion was obtained in February 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss and tinnitus is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he incurred hearing loss in his duties as the senior enlisted medical person onboard a flight deck during the last 15 months of his enlistment (i.e., December 1976 to March 1978).  He stated on his January 2009 substantive appeal (VA Form 9) that his close proximity to loud noise from jet engines in service is responsible for his hearing loss.  He explained that although a blast shield between him and the aircraft dissipated some of the heat, "the deafening noise was unabated until the aircraft was released for take-off."  The Veteran described particularly "deafening" noise when planes were tested with their after-burners engaged, in which position they would remain on the flight deck for 15 to 25 seconds.  Furthermore, he noted that "flight operations were conducted almost around-the-clock" on the flight deck.  The Veteran also reported that his post-service occupation has been primarily office work, and that he listens to some music.

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  Multiple audiograms are available in his service treatment records, including in his Reports of Medical Examination dated March 1971, November 1975, July 1977, and February 1978:

Mar. 1971


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
5
LEFT
20
15
15
--
10

Nov. 1975


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
15

July 1977


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
5

Feb. 1978


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
15

In Reports of Medical History dated March 1971, November 1975, July 1977, and February 1978, the Veteran denied a history of hearing loss and ear trouble.

The Veteran's service treatment records also include a November 1975 Clinical Record showing a history of ear problems, including a ruptured tympanic membrane (TM) as a child.  The clinician found that the Veteran's right TM was normal, and his left TM had mild fibrosis.  Overall, the clinician found that it was a normal examination.

Post-service private treatment records indicate that the Veteran sought treatment for hearing problems and ringing in his ears from a physician, K.E.S., M.D., in October 2000.  Dr. S. noted that the Veteran reported experiencing gradual hearing loss over many years, and also that "[h]e has possibly had some noise exposure but no definite noise trauma.  He has significant problems with ringing in the ears.  There is a history of TM perforation at age 2" in his left ear (AS).  Dr. S. diagnosed the Veteran with bilateral high frequency sensorineural hearing loss, and with tinnitus secondary to his hearing loss.

In June 2006, a VA audiologist found that the Veteran's hearing loss was significant and prescribed hearing aids.  The Veteran told a VA audiologist in October 2006 that he does some light electrical work but is not exposed to noise.

Then, in February 2007, the Veteran was provided a VA examination regarding the etiology of his bilateral hearing loss and tinnitus.  The examiner reviewed the claims file, and noted the Veteran's report of noise exposure while serving on a flight deck, as well as his contention that the airplanes may have resulted in his hearing loss.  The Veteran reported that he was not sure when the hearing loss began but it had been progressively getting worse.  The examiner performed an air conduction test, with the following results:

Feb. 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
50
60
LEFT
20
45
50
55
75

The Veteran's right ear had pure tone thresholds averaging 49 decibels (dB), and his left ear had pure tone thresholds averaging 56 dB.  He had speech recognition scores of 72 percent bilaterally.

Regarding his complaints of tinnitus, the Veteran could not identify the date or circumstances of its onset, but stated that the onset was gradual.  The VA examiner diagnosed the Veteran with tinnitus, and opined: "As we do not know when the tinnitus began it is difficult to determine if acoustic trauma from the military resulted in his present tinnitus without resort to mere speculation."  The examiner also diagnosed the Veteran with bilateral mild-to-severe sensorineural hearing loss, and opined: "At the time of the discharge [from service, the Veteran's] hearing was found to be within normal limits.  Therefore, it is my opinion that his hearing loss is not at least as likely as not related to noise exposure in the military."

In February 2012, the Board remanded the Veteran's claims for an additional VA opinion to clarify the etiology opinion of the February 2007 examiner.  The examiner conducted a new examination in February 2012 and again opined that the Veteran's hearing loss is less likely than not due to service.  In her rationale, she stated that "[e]vidence is conclusive that the Veteran's hearing was within normal limits during his military career and no significant threshold shift was noted on any of the four exams... [t]herefore, the Veteran's hearing loss was not a result of military noise exposure."

With regard to tinnitus, the examiner indicated that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure because the Veteran did not relate the onset of his tinnitus to his military service or any noise event therein.  Additionally, the Veteran has not claimed that he has experienced tinnitus or ringing in his ears since service.  He could not give an approximation of the onset of the tinnitus.  It was gradual and probably there many years before he realized what it was.  

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners were audiologists who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners collectively provided adequate rationales in determining that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by acoustic trauma he had in service.  Their opinions were based, at least in part, on examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Additionally, the VA examination reports expressly demonstrate the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  They also specifically noted that the Veteran's hearing was normal in service, and the February 2012 examiner explained that the Veteran's hearing did not undergo a significant shift during service.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss and tinnitus are related to his period of active service.  However, the Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms during service, to include all four of the hearing examinations that were administered during service.  Indeed, on each examination during service and on separation examination in February 1978, the Veteran denied having any hearing loss or ear trouble.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at discharge are highly probative, as they were made contemporaneous with his service.  Moreover, there is no credible lay evidence of continuous symptoms ever since service.  The Veteran has indicated that he is unsure of the onset of his hearing loss and tinnitus.  

Therefore, though sensorineural hearing loss is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have a chronic bilateral hearing loss disability in service.  In addition, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      
  
Moreover, whether the hearing loss or tinnitus symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss or tinnitus requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current bilateral hearing loss and tinnitus is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss and tinnitus is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability or tinnitus in service.  Additionally, there is no competent and credible evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's bilateral hearing loss or tinnitus is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

      (CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


